In an action, inter alia, pursuant to Insurance Law § 3420 (b) to recover the amount of a judgment against the defendant’s insured, the defendant appeals from (1) stated portions of an order of the Supreme Court, Kings County (Douglass, J.), dated April 14, 2003, and (2) stated portions of an order of the same court dated June 18, 2003, which, inter alia, upon granting its motion to resettle the order dated April 14, 2003, granted that branch of the plaintiffs’ motion which was for summary judgment on so much of their complaint as sought to recover the amount of a judgment entered in favor of them and against its insured, Vista Environments, Inc., in an action entitled Halali v Vista Environments, commenced in the Supreme Court, Kings County, under index No. 17957/96, and denied that branch of its cross motion which was to stay all proceedings in this action pending hearing and determination of the appeals in a related declaratory judgment action entitled Halali v Evanston Ins. Co., and the plaintiffs cross-appeal from so much of the order dated June 18, 2003, as denied that branch of their motion which was for summary judgment on so much of the complaint as sought punitive damages.
Ordered that the appeal from the order dated April 14, 2003, is dismissed, as that order was superseded by the order dated June 18, 2003; and it is further,
Ordered that the appeal from so much of the order dated June 18, 2003, as denied that branch of the defendant’s cross motion which was to stay all proceedings in this action pending hearing and determination of the appeals in a related declaratory judgment action entitled Halali v Evanston Ins. Co. is dismissed as academic, as those appeals are decided herewith (see Halali v Evanston Ins. Co., 8 AD3d 433 [2004] [decided herewith]); and it is further,
Ordered that the order dated June 18, 2003, is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
The Supreme Court properly determined that the defendant is obligated to pay the judgment entered in favor of the plaintiffs and against Vista Environments, Inc., its insured (see Halali v Evanston Ins. Co., 8 AD3d 431 [2004] [decided herewith]).
The Supreme Court also properly determined that the plaintiffs are not entitled to recover punitive damages (see New *435York Univ. v Continental Ins. Co., 87 NY2d 308, 315-316 [1995]; Camelot Coach Corp. v United States Fid. & Guar. Co., 238 AD2d 369 [1997]).
The defendant’s remaining contentions are without merit.
The plaintiffs’ request for sanctions is denied. Altman, J.P., Smith, Krausman and Skelos, JJ., concur.